Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 11, 2022

                                        No. 04-21-00392-CV

       EILENBERGER’S, INC. d/b/a Sunshine Distributors of SA and William L. Jones,
                                    Appellants

                                                 v.

                                   WESTPOINT HOME, LLC,
                                         Appellee

                    From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CI08806
                             Honorable Aaron Haas, Judge Presiding


                                           ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        On May 19, 2022, we abated this appeal and remanded it to the trial court for entry of a
final, appealable judgment. See Ne. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex.
1966). On July 7, 2022, the district clerk filed a supplemental clerk’s record containing an order
that “disposes of all remaining claims and parties in the lawsuit.” See Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 206 (Tex. 2001). We therefore lift the May 19, 2022 abatement and
reinstate this appeal to our docket.

      This cause has been set for formal submission ON BRIEFS ONLY before this Court on
September 6, 2022, before a panel consisting of Justice Patricia O. Alvarez, Justice Irene Rios,
and Justice Beth Watkins.

           It is so ORDERED on July 11, 2022.
                                                            PER CURIAM


           ATTESTED TO:_________________________
                      MICHAEL A. CRUZ,
                      CLERK OF COURT